DETAILED ACTION
Response to Arguments
1.	The rejection of claim 13 under 35 U.S.C. 112(b) with respect to “the control and evaluating unit” has been withdrawn as per applicant’s amendments.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operating element unit and an energy supply unit in claims 12-25 and 27-30.
5.	 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph[0023] describes “operating element unit comprises at least one operating key, preferably an operating key bar or an operating key field with respectively several operating keys, and/or a rotary adjuster, particularly with a press and rotary function, and/or a touchpad for data entry, and/or it can be provided that the display element or the display device of the operating element unit is adapted as a touchscreen”. Paragraph [0015] describes an energy supply unit as “a replaceable or a rechargeable battery”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 5/10/2021.
Please amend Claim 12 as follows:
Operating device for a human-machine interface (HMI) for vehicles, comprising:
a housing having a front wall comprising a front face with a display surface and a rear face facing away from the front face; and
 or in front of the front wall of the housing for manually triggering operating functions and/or for manually adjusting parameters of operating functions for a vehicle component,
wherein the operating element unit comprises at least one operating element, an electric consumer, and an energy supply unit, 
wherein in order to supply electric energy to the energy supply unit of the operating element unit, at least one first coil is arranged so as to face the rear face of the front wall, wherein at least one second coil, which is inductively coupled to the at least one first coil and is connected to the energy supply unit, is arranged in front of the display surface and in and/or on the operating element unit, and
 wherein the at least one first coil is arranged behind the display surface.

Please amend Claim 28 as follows:
Operating device for a human-machine interface (HMI) for vehicles, comprising: DB1/ 120434556.14Application No. 16/346,695
a display comprising a front surface and a rear surface opposing each other; and 
an operating element unit positioned and/or positionable on  or in front of the front surface of the display for manually triggering operating functions and/or for manually adjusting parameters of operating functions for a vehicle component,
wherein the operating element unit comprises at least one operating element, an electric consumer, and an energy supply unit, 
wherein in order to supply electric energy to the energy supply unit of the operating element unit, at least one first coil is arranged so as to face the rear surface of the display, wherein at least one second coil, which is inductively coupled to the at least 
wherein at least a portion of the at least one first coil is embedded in the rear surface of the display.

Allowable Subject Matter
7.	Claims 12-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “Operating device for a human-machine interface (HMI) for vehicles, comprising: a housing having a front wall comprising a front face with a display surface and a rear face facing away from the front face; and an operating element unit positioned and/or positionable on or in front of the front wall of the housing for manually triggering operating functions and/or for manually adjusting parameters of operating functions for a vehicle component, wherein the operating element unit comprises at least one operating element, an electric consumer, and an energy supply unit, wherein in order to supply electric energy to the energy supply unit of the operating element unit, at least one first coil is arranged so as to face the rear face of the front wall, wherein at least one second coil, which is inductively coupled to the at least one first coil and is connected to the energy supply unit, is arranged in front of the display surface and in and/or on the operating element unit, and wherein the at least one first coil is arranged behind the display surface” in combination with the other claimed limitations set forth in independent claim 12.
an operating element unit positioned and/or positionable on or in front of the front surface of the display for manually triggering operating functions and/or for manually adjusting parameters of operating functions for a vehicle component, wherein the operating element unit comprises at least one operating element, an electric consumer, and an energy supply unit, wherein in order to supply electric energy to the energy supply unit of the operating element unit, at least one first coil is arranged so as to face the rear surface of the display, wherein at least one second coil, which is inductively coupled to the at least one first coil and is connected to the energy supply unit, is arranged in and/or on the operating element unit, and wherein at least a portion of the at least one first coil is embedded in the rear surface of the display” in combination with the other claimed limitations set forth in independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628